In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00176-CV


                    IN THE MATTER OF THE MARRIAGE OF
           CHRISTINA LYNN FLETCHER AND ROBERT HUGH FLETCHER

                           On Appeal from the 237th District Court
                                   Lubbock County, Texas
               Trial Court No. 2014-510,128, Honorable Leslie Hatch, Presiding

                                       July 13, 2015

                                         ORDER
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       On July 9, 2015, appellant, Robert Hugh Fletcher, filed with this Court an

Emergency Motion to Suspend Enforcement of the Decree of Divorce Pending Appeal.

By this motion, Robert “seeks a stay of all enforcement actions transferring any real

property in this case until this Court has decided his appeal.”          According to Rule

24.2(a)(2) of the Texas Rules of Appellate Procedure, when the judgment is for the

recovery of an interest in real or personal property, the trial court will determine the type

and amount of security. TEX. R. APP. P. 24.2(a)(2). As such, we now abate this appeal
and remand the cause1 to the trial court for further proceedings as necessary to set the

appropriate type and amount of security required under Rule 24.2(a)(2).


        Upon remand, the trial court shall enter an order setting the type and amount of

security that Robert must post to suspend enforcement of the trial court’s divorce

decree while the appeal remains pending before this Court. See id. The trial court shall

cause a supplemental clerk’s record to be developed containing its order setting bond,

deposit, or security, as well as any other orders issued relating to this matter. The trial

court shall then ensure that this supplemental clerk’s record be filed with the Clerk of

this Court on or before August 12, 2015.


        If it is necessary to hold a hearing to determine this issue, the trial court shall

immediately cause notice of the hearing to be given and shall conduct the hearing as

soon as practicable. If a hearing is held, the trial court shall cause the hearing to be

transcribed and cause a reporter’s record to be developed containing the transcription

of any evidence and arguments presented at the hearing. The trial court shall then file

any supplemental reporter’s record with the Clerk of this Court on or before August 12,

2015.


        It is so ordered.


                                                           Per Curiam




        1
          While we are aware that the trial court has continuing jurisdiction to order the amount and type
of security even after its plenary power has expired, see TEX. R. APP. P. 24.3(a), we abate and remand
this cause in case the trial court needs to take evidence regarding the “value of the property interest’s rent
or revenue. . . .” TEX. R. APP. P. 24.2(a)(2)(A).

                                                      2